COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                             FORT WORTH


                            NO. 2-09-349-CV


LASALLE GUPTON, STEPHANIE                         APPELLANTS
PATTERSON, MONIQUE GUPTON,
AND YOLANDA RAWLSTON

                                     V.

NATHANIEL ALLEN
                                                   APPELLEES

                                 ------------

        FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                 ------------

                     MEMORANDUM OPINION1
                                 ------------

                             I. Introduction




    1
     See Tex. R. App. P. 47.4.
      Appellants Lasalle Gupton, Stephanie Patterson, Monique Gupton, and

Yolanda Rawlston (collectively, the Guptons) appeal the judgment in favor of

appellee Nathaniel Allen, intervenor below, on his unjust enrichment claim and the

trial court=s order that the Guptons pay all ad litem attorney fees for defendants

Ronaldo Beasley and U.S. Affiliates, Inc. (the Defendants). We reverse and

render in part and affirm in part.

                                     II. Background

      Appellant LaSalle Gupton and his wife, Betty, bought a house in Fort Worth,

Texas, in 1966. 2    In 2005, the Guptons filed a lawsuit alleging that Beasley

fraudulently transferred the property to himself by deed in July 2002. Beasley

recorded the alleged deed from Betty and LaSalle on July 10, 2002. In 2003,

Beasley transferred the property to Joseph Lamar Butler, Jr. by warranty deed with

vendors lien, assigned Butler=s note to Richland Mortgage, Inc., and filed the deed

of trust with the county. U.S. Affiliates bought the property on March 1, 2005, via

a foreclosure sale. The property transferred from U.S. Affiliates to RTI Properties

in September 2007. Allen then purchased the property from RTI Properties in

December 2007.




      2
       Betty Gupton died intestate in 1975.


                                           2
         On January 19, 2008, Patterson, LaSalle Gupton=s daughter, drove by the

house and saw people working on it. She asked the workers to stop because the

Guptons had not authorized the work and had not sold the property.                    After

receiving Allen=s contact information from the workers, Patterson phoned Allen on

January 20, 2008, and Allen stopped the work on the property after speaking with

his title company.

         In their original petition and in a ASynopsis@ filed with the trial court, the

Guptons requested the trial court to order that the Defendants= deeds be declared

invalid and removed from the Guptons= title, that title be quieted in the Guptons,

and that the Defendants pay exemplary damages, attorney=s fees, and litigation

costs.

               In March 2009, Allen intervened in the Guptons= lawsuit, stating that

he

         does not at this time affirm or deny the allegations made by [the
         Guptons] in this lawsuit, but . . . does demand strict proof of [the
         Guptons=] claims. If [the Guptons] cannot make strict proof of their
         right to ownership of the property, then [Allen] requests the Court to
         enter its Order declaring that [Allen] has title to, and [the Guptons] are
         divested of title to, that portion of the property to which [the Guptons]
         are unable to prove that they have title.

In the alternative, Allen sought Areimbursement of the sums he has spent on the

property@ because the Guptons Awould be unjustly enriched if they were allowed to

take title to and possession of the property without having to pay for the




                                             3
expenditures made on the property that were their responsibility had they actually

exercised ownership rights.@

      At the March 31, 2009 bench trial, the Guptons and Allen appeared in

person and through their respective attorneys, and Beasley appeared through his

appointed attorney ad litem.3 Allen testified that when he purchased the property,

he had not observed anyone living on the property since the early 1990s,4 that

windows were shattered, that copper pipes and wiring were missing, that trash was

Aall over@ the inside and outside of the property, and that the City of Fort Worth had

filed mowing liens against the property. In December 2007, Allen spent $2,500 to

have two trailers of debris removed from the property and paid one-third of a

$36,000 contract to begin repairing the property. Allen testified that all of the work

performed benefitted the property, but he did not offer evidence of any

improvement to the market value of the property resulting from the work.




      3
         U.S. Affiliates, Inc. failed to appear and did not file an answer despite being
served with citation. Beasley was not located or served and is believed to be a
fictitious person.
      4
      Allen=s primary residence is his parents= house, five houses from the
Guptons= property.


                                           4
      On July 6, 2009, the Guptons filed a motion for directed verdict against the

Defendants and Allen. On September 10, 2009, the trial court declared Betty=s

and LaSalle=s signatures on the deed to Beasley to be forged and voided any deed

and title claimed by Beasley and U.S. Affiliates, Inc. The trial court also denied

the Guptons= motion for directed verdict, imposed a superior lien and constructive

trust on the property for $14,500 in favor of Allen, imposed a lien in the amount of

$3,000 for Beasley=s ad litem attorney=s fees, and adjudged all court costs against

the Defendants jointly and severally. The Guptons timely filed their notice of

appeal.




                                   IV. Analysis

A. Trespass to Try Title Action

      In their first issue, the Guptons contend that their lawsuit is one for trespass

to try title, that Allen was required to establish the amount by which his

improvements to the property increased the property=s value, and that Allen failed

to present any such evidence. They argue that because Allen did not present

evidence of an increased value to the property as a result of his improvements,

Allen is barred from recovery.     In contrast, Allen contends that his claim for

reimbursement for improvements to the property is based in equity; he contends

that he is entitled to restitutionCnot limited to the property=s enhanced value



                                         5
caused by his repairs and improvementsCbecause the Guptons would be unjustly

enriched by virtue of his improvements to the property.

      We agree that the Guptons= suit is one for trespass to try title. Section

22.001(a) of the property code states: AA trespass to try title action is the method of

determining title to lands, tenements, or other real property.@ Tex. Prop. Code

Ann. ' 22.001(a) (Vernon 2000). In their original petition, the Guptons asked that

the trial court declare the deeds to the Defendants invalid and that title be quieted

in their favor. In addition, Allen stated in his plea in intervention that he was Athe

present record owner@ of the property and that Aif [the Guptons] cannot make strict

proof of their right to ownership of the property, then [Allen] requests the Court to

enter its Order declaring that [Allen] has title to, and [the Guptons] are divested of

title to@ the property. Thus, title to the property was clearly at issue in the case,

and the action was one for trespass to try title under Chapter 22 of the property

code. See id; see also Yoast v. Yoast, 649 S.W.2d 289, 292 (Tex. 1983) (AA

trespass to try title action is a procedure by which rival claims to title or right of

possession may be adjudicated.@). And because the Guptons= suit is one for

trespass to try title, Allen is limited to recovery of the amount by which his

improvements increased the value of the property. See Tex. Prop. Code Ann.

' 22.021(a); see also Root v. Mecom, 542 S.W.2d 878, 882 (Tex. Civ.

App.CBeaumont       1976,   pet.   dism=d)    (stating   that   the   person   claiming

improvements to the property Ahad the burden of pleading and proving the extent


                                          6
to which good faith improvements, if any, had enhanced the value of the land in

question@).

      Here, Allen cites no authority supporting his contention that he is entitled to

recover the cost of the improvements under the theory of unjust enrichment

because of his good-faith improvements to the Guptons= real property. Allen

testified that he hauled away trash, cleaned the property, and hired a contractor to

begin repairing the property. However, Allen did not present any evidence of the

property=s enhanced value as a result of the repairs and improvements to the

property. Because Allen failed to establish the amount of enhancement of the

property=s value because of the repairs or improvements, he is precluded from

recovering any compensation for the improvements. See Tex. Prop. Code Ann.

' 22.021(a). We sustain the Guptons= first issue.5

B. Guptons Solely Responsible For Ad Litem Attorney Fees




      5
        In light of our disposal of the Guptons= first issue, we need not address their
second issue. However, we note that even if the Guptons= claim is not one for
trespass to try title, Allen would still be limited to recovery of the enhanced property
value, not the cost of the improvements. See Sharp v. Stacy, 535 S.W.2d 345,
351 (Tex. 1976) (AThe principle is well established in equity that a person who in
good faith makes improvements upon property owned by another is entitled to
compensation therefor. The measure of compensation to the claimant is not the
original cost of the improvements, but the enhancement in value of the land by
reason of the improvements.@).


                                           7
      In their third issue, the Guptons urge this court to reverse the portion of the

trial court=s judgment that requires them to pay all of the Defendants= ad litem

attorney fees and argue that Allen should be required to share half of the ad litem

attorney fees.   However, the Guptons cite no legal authority and present no

argument regarding this issue. See Tex. R. App. P. 38.1(i) (providing that a brief

must contain appropriate citations to authorities).     An issue unsupported by

argument or authority presents nothing for the court to review. AMX Enter., L.L.P.

v. Master Realty Corp., 283 S.W.3d 506, 525 (Tex. App.CFort Worth 2009, no pet.)

(op. on reh=g). Accordingly, we overrule the Guptons= third issue.

                                 V. Conclusion

      Having sustained the Guptons= first issue, we reverse the trial court=s

judgment of $14,500 for Allen and render judgment that Allen take nothing.

Having overruled the Guptons= third issue, we affirm the remainder of the trial

court=s judgment.



                                             ANNE GARDNER
                                             JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.

DELIVERED: October 28, 2010




                                         8